Citation Nr: 1116156	
Decision Date: 04/26/11    Archive Date: 05/05/11

DOCKET NO.  07-33 682	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to an initial compensable disability rating prior to June 11, 2007 and a disability rating greater than 10 percent beginning June 11, 2007 for dermatophytosis.   


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

April Maddox, Counsel



INTRODUCTION

The Veteran had active service from June 1995 to June 1999 and again from February 2003 to July 2005.    

This appeal to the Board of Veterans' Appeals (Board) arises from a May 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas. 

The issue of entitlement to service connection for posttraumatic stress disorder (PTSD) is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

 Prior to and beginning June 11, 2007 the Veteran's dermatophytosis has been primarily manifested by reoccurring rashes of the feet, axillae, groin, penis, armpit, and back affecting approximately 5 percent of his body and resulting in symptoms which include pain and itching along with the development of blisters with drainage.


CONCLUSIONS OF LAW

1. The criteria for an initial 10 percent disability rating, but no higher, for the Veteran's dermatophytosis prior to June 11, 2007 have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.71a, Diagnostic Code (DC) 7806 (2008).

2.  The criteria for a disability rating greater than 10 percent for the Veteran's dermatophytosis have not been met at any time.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.71a, DC 7806 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

This appeal arises, in part, out of the Veteran's assertion that his service-connected dermatophytosis is more disabling than evaluated both prior to and beginning June 11, 2007.

The Veteran's service treatment records show that he began developing a skin lesion in early 2004.  A February 2004 examination shows abnormal skin on the feet, an April 2004 treatment report shows worsening skin lesion on the right foot, and an April 2004 treatment report shows a diagnosis of right foot dermatophytosis.  

The Veteran was discharged from military service in July 2005 and submitted a claim for service connection for a skin disorder in February 2007.  He was afforded a VA Gulf War examination in April 2007 which continued a diagnosis of dermatophytosis and by rating decision dated in May 2007 the RO granted service connection for dermatophytosis and assigned a noncompensable disability rating effective February 27, 2007, the day of the Veteran's claim.  By rating decision dated in October 2008, the RO increased the Veteran's disability rating for dermatophytosis to 10 percent, effective June 11, 2007, the date of a private treatment record.

There are two periods of time at issue here: prior to June 11, 2007, for which the RO has assigned a noncompensable rating; and from June 11, 2007, to the present, for which the RO assigned a rating of 10 percent.  

	Legal Criteria

Disability evaluations are determined by the application of a schedule of ratings, which are based on the average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities.  The governing regulations provide that the higher of two evaluations will be assigned if the disability more closely approximates the criteria for that rating.  Otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.  

Staged or separate ratings for separate periods of time may be assigned based on the facts found following the initial grant of service connection.  Fenderson v. West, 12 Vet. App. 119 (1999).  

The Board notes that on September 23, 2008, VA amended the criteria for evaluating scars. See 73 Fed. Reg. 54,708 (Sept. 23, 2008).  The amendments are only effective, however, for claims filed on or after October 23, 2008, although a claimant may request consideration under the amended criteria.  In this case, the Veteran submitted his claim in February 2007 and has not requested such consideration.  Therefore, the Board will not consider the claim under the new criteria.  The criteria described immediately below are those that were in effect prior to the amendments.

The diagnostic criteria for disorders of the skin other than of the head, face, or neck are found at 38 C.F.R. § 4.118, DC's 7801-7806.  Under DC 7801, which governs scars, other than the head, face, or neck, that are deep or cause limited motion, a 10 percent evaluation is assignable when the area or areas exceed six square inches (39 square centimeters).  A 20 percent evaluation is assignable when the area or areas exceed 12 square inches (77 square centimeters). 38 C.F.R. § 4.118, DC 7801.  Scars in widely separated areas, as on two or more extremities or on anterior and posterior surfaces of extremities or trunk, will be separately rated and combined in accordance with 38 C.F.R. § 4.25 of this part.  A deep scar is one associated with underlying soft tissue damage. 38 C.F.R. § 4.118, DC 7801, Note (1), (2).

Under DC 7802, which governs scars other than the head, face, or neck, that are superficial and do not cause limited motion, a 10 percent evaluation is assignable for area or areas of 144 square inches (929 square centimeters) or greater.  38 C.F.R. § 4.118, DC 7802.  Scars in widely separated areas, as on two or more extremities or on anterior and posterior surfaces of extremities or trunk, will be separately rated and combined in accordance with 38 C.F.R. § 4.25 of this part.  A superficial scar is one not associated with underlying soft tissue damage. 38 C.F.R. § 4.118, DC 7802, Note (1), (2).

Under DC 7803, a 10 percent evaluation is assignable for scars that are superficial and unstable.  38 C.F.R. § 4.118, DC 7803.  An unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  A superficial scar is one not associated with underlying soft tissue damage.  38 C.F.R. § 4.118, DC 7803, Note (1), (2).

Under DC 7804, a 10 percent evaluation is assignable for scars that are superficial and painful on examination.  38 C.F.R. § 4.118, DC 7804.  A superficial scar is one not associated with underlying soft tissue damage.  A 10 percent evaluation will be assigned for a scar on the tip of a finger or toe even though amputation of the part would not warrant a compensable evaluation.  (See 38 C.F.R. § 4.68 of this part on the amputation rule.)  38 C.F.R. § 4.118, DC 7804, Note (1), (2).

Under DC 7805, other types of scars will be rated based on limitation of function of affected part. 38 C.F.R. § 4.118, DC 7805.

Under DC 7806 disorders of the skin will be rated as follows: More than 40 percent of the entire body or more than 40 percent of exposed areas affected, or; constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs required during the past 12-month period will result in a 60 percent evaluation.  20 to 40 percent of the entire body or 20 to 40 percent of exposed areas affected, or; systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of six weeks or more, but not constantly, during the past 12-month period will result in a 30 percent evaluation.  At least 5 percent, but less than 20 percent, of the entire body, or at least 5 percent, but less than 20 percent, of exposed areas affected, or; intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of less than six weeks during the past 12-month period will result in a 10 percent evaluation.  Less than 5 percent of the entire body or less than 5 percent of exposed areas affected, and; no more than topical therapy required during the past 12-month period will result in a non compensable evaluation.  38 C.F.R. § 4.118, DC 7806.  

	Factual Background

Evidence relevant to the level of severity of the Veteran's dermatophytosis includes VA examination reports dated in April 2007, August 2008, and May 2009.  Also of record are private treatment reports from Dr. W dated from June 2007 through January 2008, VA outpatient treatment records dated from August 2007 to March 2009, and a statement from the Veteran's wife dated in June 2008.

During the April 2007 VA Gulf War examination the Veteran reported that he had developed a skin condition on his left foot, specifically a red area that looked like a strawberry on his left foot.  It became very irritated by wearing socks and shoes.  This area was reportedly tender and would also itch from time to time.  The Veteran indicated that he went to see his doctor on base who would give him some cream but that the cream did not help.  Eventually he was referred to a dermatologist who gave the Veteran what sounds to be a steroid dose pack, which eventually did help the area on the left foot.  The Veteran reported that this same rash also spread to his right foot, his left axilla, and his bilateral wrists.  He reported that the rash occurred off and on since that time and will easily come back for an unknown reason.  Sometimes he felt like if something irritated his skin, clothing, or anything else, it made the rash worsen.  It would usually last several months and then remit for several months and then reoccur.  The Veteran reported that he had been given multiple ointments of unknown names, which he reported did not help.  Recently, the veteran was given Triamcinolone, 0.1 percent cream, which he did apply to the rash on his left wrist, which did eventually clear up.  He was not sure if this was from the cream or not.  He reportedly had no side effects from the cream.  The Veteran reported that one time he had the rash in his groin, but that this had subsequently cleared up.  There was no fever or weight loss associated with the rash, no skin cancer, no light therapy, and no additional treatment.  Per review of the records, the examiner indicated that the rash was diagnosed as dermatophytosis.  The Veteran had been treated in the past with ointment and was also given Fluconazole at one time, oral dose treatment.

Upon physical examination the examiner noted an erythematous macular papular rash on the dorsal surface of both feet in an area measuring 4 inches (in.) x 2 in. on the left foot and an area measuring 4 in. x 2 in. on the right foot.  This has multiple satellite lesions, which were erythematous papules, which appear to be consistent with dermatophytosis.  The Veteran also had a small area on his right wrist that measured 3 centimeters (cm.) x 3 cm. of the similar erythematous macular papular rash.  In the Veteran's left armpit he had an area that measured 1 in. x 1 in. of a similar rash.  On the left hand there was a hyperpigmented patch that appeared to be where the rash used to be that was not resolved, this measured .5 in. x 1 in.  The rash covered less than one percent of the exposed area and approximately one percent of the entire body.  The impression was dermatophytosis.  

During the August 2008 VA skin examination the Veteran reiterated that he developed a rash on his left foot during military service.  He was referred to a private dermatologist who tried different ointments without relief.  The Veteran indicated that the rash spread to his right foot, left and right axillae, head of penis, and groin area.  The Veteran reported that he had seen the same dermatologist at different times and have been given different creams without much relief.  He was also given a Prednisone dose pack, which did not help.  He was diagnosed with eczema.  The Veteran had also taken Lamisil and finished the course, which did not help except that it did help his tinea cruris and unguim.  

In December 2007 the veteran was seen by the dermatology clinic at the VA hospital in Dallas.  He was diagnosed with tinea cruris and unguim, which resolved, and was given Lamisil and Triamcinolone to take twice a day.  He was diagnosed with nummular eczema of the feet.  At the time of the examination the Veteran reportedly used Triamcinolone cream, 0.1 percent, only with breakouts, not every day or constant.  His flare-ups occurred once every two months and lasted for two weeks.  His flare-ups occurred on his feet and both armpits.  At the time of the examination, the rash was on the tops of both feet, left ankle, and in the left armpit.  It itched with flare-ups and itched a lot at night.  The precipitating factors seemed to be the summer months, making it worse.  The Veteran reportedly changed his socks three times a day to help.  He also used a cream as described above, which helped somewhat.  The Veteran indicated that he had corticosteroid treatments in the past, which did not help.  He denied immunosuppressed drugs, intensive light therapy, UVB, PUVA, and electronic beam therapy.  Each treatment and frequency of use described above was in the past 12 months.  The Veteran had no side effects from treatment, no systemic symptoms such as fever or weight loss, and no malignant neoplasm.  He had no urticaria, primary cutaneous vasculitis, or erythema multiform.  He also denied any incapacitating episodes in the past 12 months.  

Upon physical examination the examiner noted some erythematous scaly patches in the left axilla in the hairline area with none on the right.  There was also a very erythematous, scaly nummular patch on the right dorsum of the right and left foot, as well as lateral left ankle.  The areas described above were not infected and there was no pus, drainage, or bleeding.  There was some beginning of scarring on the left ankle.  

The diagnosis was nummular eczema of both feet and the left ankle, chronic, for which the Veteran used Triamcinolone cream with severe breakouts.  This resulted in approximately one percent of each foot total body and zero percent exposed.  There was no disfigurement and no photos were needed.  The examiner also noted that the Veteran had photos which were taken earlier in the year with severe flare-ups, which look "a lot worse than they do today."

During the May 2009 VA skin examination the Veteran reported a persistent rash which began in approximately 2003.  It started off on the feet and then to the axillae, groin, penis, and back.  It was constant, but waxes and wanes in the areas that are affected.  Overall, it is progressive in that the Veteran has had more areas involved over the years.  The Veteran was not currently on any treatment.  He had tried several things over the years, but nothing had been helpful.  Over the past 12 months the Veteran had used Triamcinolone, 0.1 percent cream twice per day for a few months total.  He had no side effects with the treatment.  The Veteran reported that local symptoms included pain and itching when he had a rash.  He also developed blisters with drainage.  There were no systemic symptoms and the Veteran had no impairment of function.  

Upon physical examination the examiner noted that the axillae, penis, and groin areas were clear.  There was a red area in the low back in the midline at approximately the belt line.  It blanched with pressure and was somewhat tender to palpation.  It was not raised.  The dimension was 6 cm. x 3 cm.  There was a lesion on the dorsum of the left foot, which was red with the appearance of a ruptured blister and with some superficial ulceration, but no active infection.  The diameter was 1 cm. x 1 cm.  The percentage of exposed area affected was zero percent and the percentage of total body affected was one percent.  There was no scarring or disfigurement.  

The Veteran brought color photographs, which were reportedly already in the claims file, showing flare-ups in the axillae with widely spread erythema and also of the right foot with blister appearance similar to the appearance of the left foot at the time of the examination, also of the glans penis.

The diagnosis was dermatitis, previously determined to be service-connected.  The examiner noted that various diagnoses for the condition had been proposed, although the exact etiology was undetermined at the time.  The Veteran had been diagnosed with dermatophytosis.  The examiner noted that the most recent evaluation by the dermatology clinic at the Dallas VA Medical Center proposed a diagnosis of eczematous dermatitis and possible allergic contact dermatitis.  Regardless of the diagnosis, the examiner indicated that it appeared that the examiners have all been evaluating the same condition.  The examiner indicated that the current diagnosis of dermatitis was the best understanding of the condition for which the Veteran was already service connected. 

Private treatment records from Dr. D.W. dated from June 2007 to January 2008 show that the Veteran has been receiving private dermatology treatment since April 2004 for tinea pedis, intertrigo, and eczema on several different occasions affecting the Veteran's feet, axillae, penis, and groin area.  A June 2007 statement from Dr. W. indicated that the Veteran's skin disorder has been developing slowly, continues to persist, and appears to be developing into a chronic condition.  Dr. D.W. wrote that despite appropriate treatment with resolution for a period of time, the conditions continue to reappear and require repeated treatment.  A June 11, 2007 treatment note from Dr. D.W. indicates that examination of the skin revealed a BSA (body surface area) of at least 5 percent plus erythematous scaly macerated skin of the dorsal feet, axillae, and penis which is extremely pruritic.  Some lesions were excoriated with evidence of a superficial bacterial infection (honey-colored crust).  Examination of the groin revealed serpiginous crusted red with clearing center.  The assessment was eczema and tinea corporis.  A January 2008 treatment report from Dr. D.W. also shows a body surface area of at least 5 percent plus erythematous scaly macerated skin of the dorsal feet, axillae, and penis which is extremely pruritic.  Some lesions were excoriated with evidence of a superficial bacterial infection (honey-colored crust).  

VA outpatient treatment records dated from August 2007 to March 2009 also reflect treatment for the Veteran's reoccurring skin disorder.  Significantly, a March 2009 VA treatment note shows that the Veteran's rash had spread to his back.  

In a June 2008 statement the Veteran's wife indicated that the Veteran's skin disorder had affected their sexual activity and sleep as both she and her husband are constantly woken in the middle of the night with scratching and bleeding wounds.  She also indicated that his skin disorder has caused her husband to not participate in family outings if he knows that his affected areas can be seen due to the "humiliation of the disfigurement."  

	Analysis

Given the evidence of record, the Board finds that an initial 10 percent disability rating for the Veteran's dermatophytosis is warranted.  While the April 2007 VA examination report shows that the Veteran's rash covered less than one percent of the exposed area and approximately one percent of the entire body, less than two months later, on June 11, 2007 Dr. C.W. reported that the Veteran's skin disorder was exhibited by a body surface area of at least 5 percent plus erythematous scaly macerated skin of the dorsal feet, axillae, and penis which is extremely pruritic.  A review of the examination reports shows that the Veteran's service-connected skin disorder waxes and wanes.  Thus, even though the Veteran's skin disorder was not affecting at least 5 percent of the body surface area during the April 2007 VA examination, the benefit of the doubt is afforded the Veteran on this point and a rating of 10 percent for the full pendency of the Veteran's claim is warranted.

As for the potential for an even higher rating, the Board is unable to find that the medical evidence of record supports assignment of a disability rating greater than 10 percent for the Veteran's service-connected skin disorder.  An increased evaluation under DC 7801 or 7802 is not warranted as the Veteran's skin problems of either the feet, axillae, penis, groin, armpit, and back area do not exceed 77 square centimeters.  An increased evaluation is also not warranted under DC 7803 or DC 7804 as a 10 percent rating is the highest rating possible under these diagnostic codes.  With regard to DC 7805, the Board notes that there is no evidence of limitation of function of the feet, axillae, groin, penis, armpit, or back.  Thus, the Veteran is not entitled to a disability rating greater than 10 percent for his service-connected skin disorder.  Finally, as to DC 7806 there is no evidence that the Veteran's skin disorder affects 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas affected.  Nor is there evidence of systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of six weeks or more, but not constantly, during the past 12-month period.  As above, the largest of skin area affected is 5 percent as noted in the June 2007 and January 2008 private treatment reports.  Therefore, the assignment of a disability rating greater than 10 percent must be denied.  

The Board also finds that no higher evaluation can be assigned pursuant to any other potentially applicable diagnostic code.  Because there are specific diagnostic codes to evaluate skin disorders, consideration of other diagnostic codes for evaluating the disability does not appear appropriate.  See 38 C.F.R. § 4.20 (permitting evaluation, by analogy, where the rating schedule does not provide a specific diagnostic code to rate the disability).  See also Butts v. Brown, 5 Vet. App. 532 (1993).

The Board has also considered the statements of the Veteran and his wife that the Veteran's skin disorder is worse.  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant. See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990). 

Competency of evidence differs from weight and credibility. The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted. Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

In this case, the Veteran and his wife are competent to report symptoms because this requires only personal knowledge as it comes to then through their senses. Layno, 6 Vet. App. at 470.  They are not, however, competent to identify a specific level of this disability according to the appropriate diagnostic codes. 

Such competent evidence concerning the nature and extent of the Veteran's skin disorder has been provided by the medical personnel who have examined him during the current appeal and who have rendered pertinent opinions in conjunction with the evaluations.  The medical findings (as provided in the examination reports) directly address the criteria under which this disability is evaluated.  

As such, the Board finds these records to be more probative than the statements of the Veteran and his wife showing subjective evidence of complaints of increased symptomatology.  See Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (interest in the outcome of a proceeding may affect the credibility of testimony).  

      Extraschedular Consideration

The record shows that the Veteran is currently employed full-time as a teacher and a coach in the public schools.  Furthermore, the record does not establish that the rating criteria are inadequate for rating the Veteran's skin disorder.  The competent medical evidence of record shows that his dermatophytosis is primarily manifested by reoccurring rashes of the feet, axillae, groin, penis, armpit, and back affecting approximately 5 percent of his body and resulting in symptoms which include pain and itching along with the development of blisters with drainage.  The applicable diagnostic codes used to rate the Veteran's skin disorder provide for ratings based on the percentage of the body affected.  The effects of the Veteran's service-connected skin disorder have been fully considered and are contemplated in the rating schedule; hence, referral for an extraschedular rating is unnecessary at this time. 

Notice and Assistance

Upon receipt of a complete or substantially complete application for benefits and prior to an initial unfavorable decision on a claim by an agency of original jurisdiction, VA is required to notify the appellant of the information and evidence not of record that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The notice should also address the rating criteria or effective date provisions that are pertinent to the appellant's claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess, 19 Vet. App. at 473; Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  The appellant bears the burden of demonstrating any prejudice from defective notice with respect to the downstream elements.  Goodwin v. Peake, 22 Vet. App. 128 (2008).  That burden has not been met in this case.

Substantially compliant notice was sent in March 2007 and May 2008 letters and the claim was readjudicated in October 2008, March 2009, and June 2009 supplemental statements of the case.  Mayfield, 444 F.3d at 1333.  Moreover, the record shows that the appellant was represented by a Veteran's Service Organization and its counsel throughout the adjudication of the claims.  Overton v. Nicholson, 20 Vet. App. 427 (2006).

VA has obtained service treatment records, assisted the appellant in obtaining evidence, afforded the appellant adequate physical examinations, obtained medical opinions as to the severity of disabilities, and afforded the appellant the opportunity to give testimony before the Board although he declined to do so.  All known and available records relevant to the issues on appeal have been obtained and associated with the appellant's claims file; and the appellant has not contended otherwise.  

VA has substantially complied with the notice and assistance requirements and the appellant is not prejudiced by a decision on the claim at this time.


ORDER

An initial 10 percent disability rating and no higher for dermatophytosis, prior to June 11, 2007, is granted, subject to the laws and regulations governing payment of monetary benefits.  

A disability rating greater than 10 percent for dermatophytosis, for any time period on appeal, is denied.


REMAND


The Veteran was afforded a VA psychiatric examination in May 2007.  Based on examination of the Veteran the examiner diagnosed anxiety disorder, not otherwise specified.  The examiner also indicated that the Veteran did not meet the criteria for a diagnosis of PTSD.  Thereafter the Veteran submitted a private psychiatric evaluation completed by Dr. W.J.R. and dated in June 2007.  Dr. W.J.R. diagnosed the Veteran with PTSD. 

The VA examiner indicated that the criteria for diagnosis of PTSD were not met because the Veteran did not report re-experiencing the trauma of being in the combat zone.  Although Dr. W.J.R. diagnosed PTSD, her abbreviated report did not mention the Veteran endorsed this criteria.  The record is unclear, therefore, as to whether the Veteran has PTSD.  The subsequent VA treatment records do not help resolve this conflict, as the last VA note in the file, dated in August 2008, indicated that the Veteran experienced many symptoms similar to those experienced by persons with PTSD, and the diagnoses included "r/o PTSD."  

Accordingly, the case is REMANDED for the following:

1. Obtain the Veteran's treatment records from the VA Medical Center in Dallas, covering mental health treatment from May 2008 to the present.

2. After obtaining the above evidence, to the extent available, the AMC should arrange for the Veteran to be examined by an appropriate provider to determine whether he meets the criteria for diagnosis of PTSD. The Veteran should be properly notified of the examination(s) and of the consequences of a failure to appear.  The Veteran's claims folder must be reviewed by the examiner in conjunction with the examination.  

Based on review of the record (noting both the 2007 VA examination report and the 2007 report from Dr. W.J.R.) and examination of the Veteran, the examiner should provide an opinion as to whether the Veteran meets the criteria for diagnosis of PTSD.  If so, the examiner should opine as to whether it is at least as likely as not that the PTSD is related to his service?  The examiner must explain the rationale for all opinions given.  

3. The AMC should ensure that all development sought above is completed (all questions posed are answered), and then re-adjudicate the matter on appeal.  If any remain denied, the AMC should issue an appropriate supplemental statement of the case and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


